


Exhibit 10.1

 

KADMON HOLDINGS, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 1,
2016 (the “Effective Date”), among KADMON HOLDINGS, INC., a Delaware corporation
(the “Company”), and the investors named on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”). Certain
capitalized terms used herein and not otherwise defined have the meaning given
to them in Section 14(a) hereof.

 

W I T N E S S E T H:

 

WHEREAS, the Investors, pursuant to the terms of that certain Exchange
Agreement, dated as of June 8, 2016 (the “Exchange Agreement”), by and among the
Company, Kadmon Pharmaceuticals, LLC, and the Investors, have acquired shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”) and
shares of the Company’s convertible 5% preferred stock, par value $0.001 per
share (the “Preferred Stock”); and

 

WHEREAS, the Investors have requested, and the Company has agreed to provide,
certain rights with respect to the registration of the Common Stock held by the
Investors (including the Common Stock issuable upon conversion of the Preferred
Stock), subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.             SHELF REGISTRATION.

 

(a)           From and after the Effective Date, the Company shall use its
commercially reasonable efforts to qualify and remain qualified to register any
Public Offering pursuant to a Registration Statement on Form S-3 or any
successor form thereto.

 

(b)           Subject to the terms and conditions of this Agreement, at any time
from and after the Company is eligible to use Form S-3, the Required Investors
may request the Company to effect a registration under a Shelf Registration
Statement relating to the offer and sale by the Investors from time to time of
the Registrable Securities in accordance with the methods of distribution
elected by such Investors and set forth in such Shelf Registration Statement. If
the Shelf Registration Statement is not an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act), the Company shall
use its commercially reasonable efforts to have the Shelf Registration Statement
declared effective as soon as reasonably practicable after its filing and in any
event within 60 days thereafter.

 

(c)           The Company shall only be required to effectuate one Underwritten
Offering from such Shelf Registration Statement (an “Underwritten Takedown”)
within any six-month period, which offering shall be deemed a Demand
Registration, and may only be requested by the Required Investors or by the
holders of a majority of the shares of Common Stock that are signatories to the
2015 Registration Rights Agreement. The provisions of Section

 

--------------------------------------------------------------------------------


 

2 shall apply mutatis mutandis to such Underwritten Takedown. So long as the
Shelf Registration Statement is effective, the Investors may not request any
Demand Registration pursuant to Section 2 with respect to Registrable Shares
that are registered on such Shelf Registration Statement.

 

(d)           The Company shall use commercially reasonable efforts to keep the
Shelf Registration Statement effective until the date as of which there are no
longer any Registrable Securities. In the event that the Shelf Registration
Statement ceases to be effective for any reason at any time (other than because
all Registrable Securities registered thereunder shall have been sold pursuant
thereto or shall have otherwise ceased to be Registrable Securities), the
Company shall use its commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof or file a
subsequent Shelf Registration Statement covering all of the securities that, as
of the date of such filing or designation, are Registrable Securities. If such a
subsequent Shelf Registration Statement is filed (and is not already effective),
the Company shall use its commercially reasonable efforts to cause the
subsequent Shelf Registration Statement to become effective as promptly as
practicable after such filing and to keep such subsequent Shelf Registration
Statement continuously effective until the date as of which there are no longer
any Registrable Securities.

 

(e)           Upon notice to the Investors requesting the filing of the Shelf
Registration Statement, the Company may postpone effecting a registration
pursuant to this Section 1 on up to two occasions during any period of 12
consecutive months for a reasonable time specified in the notice but not
exceeding 90 days in the aggregate, if the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company.

 

(f)            If a Shelf Registration Statement is then effective, subject to
Section 5, an Investor may sell Registrable Securities available for sale by it
pursuant to such Shelf Registration Statement, and the Company shall pay all
Registration Expenses in connection therewith (other than underwriter or broker
discounts and commissions payable in connection with the sale of such Investor’s
securities thereunder).

 

2.             DEMAND REGISTRATION.

 

(a)           At any time and from time to time on or after the date that is not
less than 180 days after the Effective Date, upon the written request (a “Demand
Notice”) of the Required Investors requesting that the Company effect the
registration under the Securities Act of all or a portion of the Registrable
Securities of such Investors (“Requesting Investors”), the Company shall
promptly give notice of such requested registration (each such request shall be
referred to herein as a “Demand Registration”) at least 10 Business Days prior
to the anticipated filing date of the Registration Statement relating to such
Demand Registration to the other Investors and to the holders of Other
Registrable Securities and thereupon shall use its commercially reasonable
efforts to effect, as expeditiously as possible, the registration under the
Securities Act of (i) all Registrable Securities for which the Requesting
Investors have requested registration under this Section 2(a), (ii) subject to
the restrictions of Sections 2(e) and 3(d), all other Registrable Securities
that any other Investors (all such Investors, the “Registering Investors”)
request the Company to register pursuant to Section 3(a) by request received by
the Company within 5

 

2

--------------------------------------------------------------------------------


 

Business Days after the Company gives notice of the Demand Registration, and
(iii) subject to the restrictions of Sections 2(e) and 3(d), all Other
Registrable Securities that any holders of Other Registrable Securities (all
such holders, the “Other Registering Holders”) request the Company to register
pursuant to Section 3(a) by request received by the Company within 5 Business
Days after the Company gives notice of the Demand Registration, all to the
extent necessary to permit the disposition (in accordance with the intended
method of disposition thereof as aforesaid) of the Registrable Securities to be
so registered, provided that, the Company shall not be obligated to effect a
Demand Registration unless the aggregate proceeds expected to be received from
the sale of the Registrable Securities requested to be included in such Demand
Registration by the Requesting Investors equals or exceeds $15,000,000. Each
such Demand Notice will specify the number of Registrable Securities proposed to
be offered for sale in aggregate and by each Requesting Investor and will also
specify the intended method of distribution thereof.

 

(b)           If a Demand Registration involves an Underwritten Offering the
Required Investors shall select the lead Underwriter and any additional
Underwriters in connection with such offering.

 

(c)           Notwithstanding the foregoing provisions of this Section 2, the
Investors may not request a Demand Offering during a period commencing upon the
filing (or earlier, but not more than 30 days prior to such filing upon notice
by the Company to the Investors that it so intends to file) of a Registration
Statement for Common Stock by the Company (for its own account or for any other
security holder) and ending (i) 90 days after such Registration Statement is
declared effective by the SEC (or automatically becomes effective), (ii) upon
the withdrawal of such Registration Statement or (iii) 30 days after such notice
if no such Registration Statement has been filed within such 30-day period,
whichever occurs first; provided that the foregoing limitation shall not apply
if the Investors were not given reasonable opportunity, in violation of
Section 3, to include their Registrable Securities in the Demand Registration
Statement. In no event shall the Company be required to effect more than one
Demand Registration hereunder within any six-month period.

 

(d)           The Requesting Investors are permitted to rescind a Demand
Registration at any time. So long as the Investors theretofore participating in
such rescinded Demand Registration reimburse the Company for all expenses
(including reasonable fees and disbursements of counsel) incurred by the Company
in connection with such rescinded Demand Registration, a rescinded Demand
Registration will not count as a Demand Registration for purposes of determining
when future Demand Registrations can be requested by the Required Investors
pursuant to this Section 2 and any Registration Statement related to such
rescinded Demand Registration shall not affect when another Demand Registration
may be requested by the Required Investors pursuant to the terms of this
Agreement.

 

(e)           If a Demand Registration involves an Underwritten Offering and any
of the lead Underwriters advises the Company that, in its view, the total number
or dollar amount of Registrable Securities and Other Registrable Securities
requested to be included in the registration exceeds the number or dollar amount
of securities that can be sold without having an adverse effect on such
offering, including the price at which such securities can be sold (the “Maximum
Offering Size”), the Company will include the securities in the registration, in
the

 

3

--------------------------------------------------------------------------------


 

following order of priority, up to the Maximum Offering Size: (i) first, all
Registrable Securities requested to be registered by the Registering Investors
allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Registering Investors on the basis of the relative
number of Registrable Securities so requested to be included in such
registration by each Registering Investor; (ii) second, all Other Registrable
Securities requested to be included in such registration by any Other
Registering Holder, pro rata among such Other Registering Holders on the basis
of the relative number of Other Registrable Securities so requested to be
included in such registration by each Other Registering Holder; and (iii) third,
any securities proposed to be registered by the Company or for the account of
any other third party. All persons whose securities are included in the Demand
Registration must sell their securities on the same terms and conditions as
apply to the securities being sold by Requesting Investors.

 

(f)            Upon notice to the Requesting Investors, the Company may postpone
effecting a registration pursuant to this Section 2 on up to two occasions
during any period of 12 consecutive months for a reasonable time specified in
the notice but not exceeding 90 days in the aggregate, if the Company is in
possession of material non-public information the disclosure of which during the
period specified in such notice the Company reasonably believes would not be in
the best interests of the Company.

 

(g)           A Demand Offering and related Registration Statement will not
count as a Demand Offering for purposes of determining when future Demand
Offerings can be requested by the Required Investors pursuant to this Section 2
if (i) the Registration Statement relating to such Demand Offering does not
become effective within 90 calendar days after the date such Registration
Statement is filed with the SEC (other than by reason of any Required Investor
having refused to proceed or a misrepresentation or an omission by any Required
Investor) or (ii) the conditions to closing specified in any underwriting
agreement or purchase agreement entered into in connection with such Demand
Offering are not satisfied as a result of a default or breach thereunder by the
Company.

 

3.             PIGGYBACK REGISTRATION.

 

(a)           Whenever the Company proposes to register an offering of any of
its securities under the Securities Act (excluding (x) a Shelf Registration
Statement (which shall be subject to the provisions of Section 1) and (y) the
registration of securities to be offered pursuant to an employee benefit plan on
Form S-8, pursuant to a registration made on Form S-4, or any successor forms
thereto then in effect) and the registration form to be used may be used for the
registration of Registrable Securities and Other Registrable Securities, it
will, at each such time, give prompt written notice thereof at least 10 Business
Days prior to the anticipated filing date of the Registration Statement relating
to such Piggyback Registration to the Investors and to the holders of Other
Registrable Securities, which notice shall set forth such Investors’ rights
under this Section 3(a) and the rights of the Holders of Other Registration
Rights under the 2015 Registration Rights Agreement and the 2016 Registration
Rights Agreement and shall offer such Investors and such Holders of Other
Registration Rights the opportunity to include in such registration statement
the number of Registrable Securities and Other Registrable Securities as such
Investors and Holders of Other Registration Rights, respectively, may request (a
“Piggyback Registration”).

 

4

--------------------------------------------------------------------------------


 

(b)           Upon the written request of any Investor and Holder of Other
Registrable Securities (which request shall specify the number of Registrable
Securities and Other Registrable Securities (as the case may be) intended to be
registered or disposed of by such Investor or Holder of Other Registrable
Securities (as the case may be)) received within 5 Business Days after the
delivery of the Company’s notice of registration, the Company shall, subject to
the limitations set forth in this Agreement including Section 3(d), use its
commercially reasonable efforts to include in such registration under the
Securities Act all Registrable Securities and Other Registrable Securities which
the Investors and Holders of Other Registrable Securities, respectively, have so
requested to be registered or sold.

 

(c)           If the Piggyback Registration is an Underwritten Offering
(i) relating to a Demand Registration, the lead Underwriter and any additional
Underwriters in connection with such offering shall be selected in accordance
with Section 2(b), (ii) relating to a demand registration requested pursuant to
the 2015 Registration Rights Agreement, the lead Underwriter and any additional
Underwriters in connection with such offering shall be selected by holders of a
majority of the registrable securities pursuant to the 2015 Registration Rights
Agreement, and (iii) relating to an offering for the account of the Company, the
lead Underwriter and any additional Underwriters in connection with the offering
shall be selected by the Company.

 

(d)           If a Piggyback Registration involves an Underwritten Offering and
any of the lead Underwriters advises the Company that, in its view, the total
number or dollar amount of securities requested to be included in the
registration exceeds the Maximum Offering Size, the Company will include the
securities in the registration, in the following order of priority, up to the
Maximum Offering Size: (i) first, so much of the securities the Company proposes
to sell as would not cause the offering to exceed the Maximum Offering Size,
(ii) second, (x) all Registrable Securities requested to be included in such
registration by any Investor pursuant to this Section 3 and (y) all Other
Registrable Securities requested to be included in such registration by any
Holder of Other Registrable Securities, in the case of (x) and (y) in aggregate,
allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Investors and Holders of Other Registrable Securities
on the basis of the relative number of Registrable Securities and Other
Registrable Securities so requested to be included in such registration by each
such Investor and each such Holder of Other Registrable Securities, and
(iii) third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.
All persons whose securities are included in the Piggyback Registration must
sell their securities on the same terms and conditions as apply to the
securities being sold by the Company.

 

(e)           If, at any time after giving notice of its intention to register
any securities of the Company for the Company’s own account pursuant to
Section 3(a) and prior to the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine for any reason
not to register such securities, the Company shall give notice to all the
Investors and Holders of Other Registrable Securities and, thereupon, shall be
relieved of its obligation to register any Registrable Securities and Other
Registrable Securities in connection with such registration. No registration
effected under this Section 3 shall relieve the Company of its obligations to
effect a Demand Registration to the extent required by Section 2 or a Shelf
Registration Statement to the extent required by Section 1.

 

5

--------------------------------------------------------------------------------


 

(f)            The Company shall pay all Registration Expenses of the Company
and of each Investor in connection with each Piggyback Registration (other than
underwriter discounts and commissions payable in connection with the sale of
such Investor’s securities thereunder).

 

4.             REGISTRATION PROCEDURES; COMMERCIALLY REASONABLE EFFORTS. In
connection with any registration contemplated hereunder, the Company shall as
expeditiously as possible:

 

(a)           Use its commercially reasonable efforts to prepare and file with
the SEC a Registration Statement on the appropriate form and use its
commercially reasonable efforts to cause the registration to become effective as
promptly as possible but in no event more than 60 calendar days after filing
with the SEC or 15 calendar days if the Company receives an indication of “no
review” by the SEC. At least five Business Days before filing a Registration
Statement pursuant to Sections 1, 2 or 3 hereof, the Company will furnish to
counsel to the Investors selling Registrable Securities in such offering (each,
a “Selling Investor”, and collectively, the “Selling Investors”) copies of all
documents proposed to be filed for such counsel’s review and approval, which
approval shall not be unreasonably withheld or delayed;

 

(b)           Notify immediately each Selling Investor of any stop order
threatened or issued by the SEC and take all actions reasonably required to
prevent the entry of a stop order or if entered to have it rescinded or
otherwise removed;

 

(c)           Use its commercially reasonable efforts to prepare and file with
the SEC such amendments and supplements to the Registration Statement necessary
to keep the Registration Statement effective for 180 days or such shorter period
as maybe required to sell all Registrable Securities covered by the Registration
Statement; and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the Registration Statement during
each period in accordance with the Selling Investors’ intended methods of
disposition as set forth in the Registration Statement;

 

(d)           Furnish to each Selling Investor a sufficient number of copies of
the Registration Statement and such other documents as such Selling Investor may
reasonably request to facilitate the disposition of its Registrable Securities;

 

(e)           Use its commercially reasonable efforts to register or qualify the
Registrable Securities subject to registration under securities or blue sky laws
of jurisdictions in the United States of America as any Selling Investor
requests and will do any and all other acts and things that may be necessary or
advisable to enable such Selling Investor to consummate the disposition of its
Registrable Securities; provided that the Company shall not be required to
qualify to do business or to file a general consent to service of process in any
such jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

 

(f)            Use its commercially reasonable efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by those governmental agencies or authorities necessary to enable each
Selling Investor to consummate the disposition of its Registrable Securities;

 

6

--------------------------------------------------------------------------------

 

(g)                                  Notify each Selling Investor, at any time
when a prospectus is required to be delivered under the Securities Act, of any
event as a result of which the prospectus or any document incorporated therein
by reference contains an untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein not misleading, and
will prepare a supplement or amendment to the prospectus or any such document
incorporated therein by reference so that thereafter the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading;

 

(h)                                 Use its commercially reasonable efforts to
cause all Registrable Securities to be listed on the same securities exchange,
with the same CUISIP, and with the same transfer agent, as similar securities
issued by the Company are then listed;

 

(i)                                     Enter into such customary agreements
(including an underwriting agreement in customary form) and use its commercially
reasonable efforts to in connection with those agreements as the Selling
Investors or the Underwriters, if any, reasonably request to expedite or
facilitate the disposition of such Registrable Securities;

 

(j)                                    Make available for inspection by any
Selling Investor, any Underwriter participating in any disposition pursuant to
the Registration Statement, and any attorney, accountant, or other agent of any
Selling Investor or Underwriter, all financial and other records, pertinent
corporate documents and properties of the Company as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors, and employees to supply all information
reasonably requested by any Selling Investor, Underwriter, attorney, accountant,
or agent to exercise their due diligence responsibility in connection with the
Registration Statement; provided that an appropriate confidentiality agreement
is executed by any such Selling Investor, Underwriter, attorney, accountant, or
other agent;

 

(k)                                 Use its commercially reasonable efforts to
ensure that any lock-up agreement requested of any Investor by the lead
Underwriter(s) in connection with any Underwritten Offering has a term no longer
than the shorter of (i) the lock-up term agreed to by the Company and (ii) the
lock-up term agreed to by any officer or director of the Company or any other
Investor or Holder of Other Registrable Securities.

 

(l)                                     In connection with any Underwritten
Offering, obtain a “comfort” letter from the Company’s independent public
accountants in customary form and covering those matters customarily covered by
“cold comfort” letters as the Selling Investors or the lead Underwriters request
(and the letter shall be addressed to Selling Investors); and

 

(m)                             Furnish, at the reasonable request of any
Selling Investor an opinion of counsel representing the Company for the purposes
of the registration, in the form and substance customarily given to Underwriters
in an underwritten Public Offering and satisfactory to counsel representing such
Selling Investors, addressed to the Underwriters, if any, and to such Selling
Investors.

 

7

--------------------------------------------------------------------------------


 

5.                                      SUSPENSION PERIOD.

 

(a)                                 The Company may suspend the use of a
prospectus that is part of a Registration Statement (including, for the
avoidance of doubt, a Shelf Registration Statement) for up to 30 days (or such
shorter period as the Company determines in good faith is necessary under the
circumstances, with extensions beyond such shorter period up to the 30 day
maximum as may be required after consultation with counsel) from the date of the
Suspension Notice (as defined below) and therefore suspend sales of Registrable
Securities available for sale pursuant to such Registration Statement (such
period, the “Suspension Period”) by providing written notice to each Investor if
the Company’s board of directors determines in its reasonable good faith
judgment that such suspension is in the best interests of the Company in
connection with any proposal or plan by the Company to engage in any material
acquisition of assets or stock (other than in the ordinary course of business)
or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Company. The Company may not
utilize more than one Suspension Period in any 12-month period, except with the
consent of the Required Investors.

 

(b)                                 In the case of an event that causes the
Company to suspend the use of a Registration Statement as set forth in
Section 5(a) above (a “Suspension Event”), the Company shall give a written
notice to the Selling Investors (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice (but shall not contain any material non-public information concerning the
Company) and that such suspension shall continue only for so long as the
Suspension Event is continuing. An Investor shall not effect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after it has received a Suspension Notice from the Company and prior
to receipt of an End of Suspension Notice (as defined below). Each Investor
agrees that such Investor shall treat as confidential the receipt of the
Suspension Notice and shall not disclose the information contained in such
Suspension Notice without the prior written consent of the Company until such
time as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Investor in breach of the
terms of this Agreement. The Investors may recommence effecting sales of the
Registrable Securities pursuant to the Registration Statement (or such filings)
following further written notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Investors and to the Investors’ counsel, if any, promptly following the
conclusion of any Suspension Event; provided that the Company shall deliver the
End of Suspension Notice within the Suspension Period.

 

6.                                      REGISTRATION EXPENSES. All expenses
incident to the Company’s performance of or compliance with this Agreement
(including, without limitation, all registration, qualification and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, Underwriters (excluding underwriting discounts and
commissions) and other persons retained by the Company), and the reasonable fees
of one counsel to the Selling Investors as a group (selected by a
majority-in-interest of the Selling Investors) shall be borne by the Company
(all such expenses being herein called “Registration Expenses”).

 

7.                                      INFORMATION. From time to time, the
Company may require each Selling Investor to furnish to the Company information
regarding the distribution of the securities

 

8

--------------------------------------------------------------------------------


 

subject to registration. Whenever any such Selling Investor has requested that
Registrable Securities be registered pursuant to this Agreement, such Selling
Investor shall notify the Company, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as to such Selling Investor as a result of which the prospectus
included in the Registration Statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading.

 

8.                                      MATERIAL CHANGE. Each Selling Investor
agrees that, upon receipt of any notice from the Company of any event as a
result of which the prospectus or any document incorporated therein by reference
contains an untrue statement of material fact or omits to state any material
fact necessary to make the statements therein not misleading, such Selling
Investor will discontinue the distribution of Registrable Securities pursuant to
any such prospectus until such Selling Investor receives copies of a
supplemented or amended prospectus from the Company. In addition, if the Company
requests, the Selling Investor will deliver to the Company (at the Company’s
expenses) all copies, other than permanent file copies then in its possession,
of the prospectus covering the Registrable Securities current at the time of
receipt of the notice. Each Selling Investor agrees not to use any free writing
prospectus unless consented to by the Company and (in the case of an
Underwritten Offering) the lead Underwriter.

 

9.                                      INDEMNIFICATION.

 

(a)                                 To the full extent permitted by law, the
Company agrees to indemnify each Selling Investor, its officers and directors,
and each person who controls such Selling Investor (within the meaning of the
Securities Act and the Exchange Act) against all losses, claims, damages,
liabilities and expenses to which any of such persons may become subject under
the Securities Act or the Exchange Act arising out of or resulting from (i) any
untrue or allegedly untrue statement of material fact contained in any
Registration Statement, prospectus or preliminary prospectus or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or any violation by the Company of the
Securities Act or any rule or regulation thereunder applicable to the Company
and relating to the action or inaction of the Company in connection with any
registration, qualification or compliance, except to the extent the untrue
statement or omission resulted from information that the Selling Investor
furnished in writing to the Company specifically stating that it is for use in
the preparation thereof; or (ii) any violation by the Company of any of the
Securities Act or the Exchange Act or any applicable state securities laws, or
any rules promulgated under any such acts or laws. As to any person entitled to
indemnity under this Section 9(a), such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such person.

 

(b)                                 Each Selling Investor will furnish to the
Company in writing the information and affidavits that the Company reasonably
requests for use in connection with any Registration Statement or prospectus and
each such Selling Investor agrees to indemnify, to the fullest extent permitted
by law, the Company, its directors and officers, and each person who controls
the Company (within the meaning of the Securities Act and the Exchange Act)
against all losses, claims, damages, liabilities and expenses to which any of
such persons may become subject under the Securities Act or the Exchange Act
resulting from any untrue or allegedly untrue statement of material fact
contained in any Registration Statement, prospectus or

 

9

--------------------------------------------------------------------------------


 

preliminary prospectus or any omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that the untrue statement or omission is contained in or
omitted from any information or affidavit such Selling Investor furnished in
writing to the Company through an instrument duly executed by such Selling
Investor specifically stating that it is for use in the preparation of such
Registration Statement, prospectus or preliminary prospectus; provided, however,
that the obligations of any Selling Investor hereunder shall be limited to an
amount equal to the proceeds received by such Selling Investor from the sale of
securities pursuant to the applicable registration statement as contemplated
herein. As to any person entitled to indemnity under this Section 9(b), such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such person.

 

(c)                                  Any person entitled to indemnification
under this Section 9 will (x) give prompt written notice to the indemnifying
party of any claim with respect to which it seeks indemnification and (y) unless
in the indemnifying party’s reasonable judgment a conflict of interest may exist
between the indemnified and indemnifying parties with respect to the claim,
permit the indemnifying party to assume the defense of the claim with counsel
reasonably satisfactory to the indemnified party. If the indemnifying party does
not assume the defense, the indemnifying party will not be liable for any
settlement made without its consent (but that consent may not be unreasonably
withheld). No indemnifying party will consent to entry of any judgment or will
enter into any settlement that does not include as an unconditional term the
claimant’s or plaintiffs release of the indemnified party from all liability
concerning the claim or litigation. An indemnifying party who is not entitled to
or elects not to assume the defense of a claim will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by the
indemnifying party with respect to the claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between the
indemnified party and any other indemnified party with respect to the claim, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of additional counsel.

 

(d)                                 In order to provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (x) any Selling Investor exercising rights under this Agreement, or any
controlling person of any such Selling Investor, makes a claim for
indemnification pursuant to this Section 9 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case, or (y) contribution under
the Securities Act may be required on the part of any such Selling Investor or
any such controlling person in circumstances for which indemnification is
provided under this Section 9; then, in each such case, the Company and such
Selling Investor will contribute to the aggregate losses, claims, damages,
liabilities and expenses that they may be subject to (after contribution to
others) in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the actions that resulted in such losses, claims, damages,
liabilities and expenses, as well as any other relevant equitable
considerations; provided, however, that no Selling Investor will be required to
contribute any amount in excess of the proceeds actually received by such
Selling Investor pursuant to the Registration Statement. The relative fault of
the indemnifying party and of the indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of

 

10

--------------------------------------------------------------------------------


 

a material fact was made by, or relates to information supplied by, the
indemnifying party or the indemnified party, and the indemnifying party’s or the
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in this Agreement, any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in this Section 9(d). No person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.

 

10.                               RULE 144 AND RULE 144A; COMPANY OBLIGATIONS.
The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and it will take such further action as any
Investor reasonably may request, all to the extent required from time to time,
to enable such Investor to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act as amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC.

 

11.                               TERMINATION. This Agreement shall terminate
with respect to any Investor as of the date such Investor no longer holds
Registrable Securities.

 

12.                               SUCCESSOR ENTITY. The Company shall not change
its form of organization (i.e., to a corporation, partnership or other form of
entity), or merge or consolidate into any other Person, unless such changed or
successor entity agrees to be bound by this Agreement.

 

13.                               MOST FAVORED NATION. If at any time or from
time to time the Company proposes to provide registration rights to holders of
Common Stock or securities convertible or exchangeable into Common Stock, that
are more favorable to such holder than or in excess of those provided to the
Investors hereunder, then, the Company shall give such Investors written notice
in reasonable detail of such proposed registration rights, such notice to be
given no less than 10 Business Days prior to the proposed granting of such
registration rights (the “Company Notice”), and, at the option of holders of a
majority of the Registrable Securities by written notice to the Company within
10 Business Days of the date of the Company’s notice (the “Investor Notice”),
the Company shall, concurrently upon the granting of such registration rights to
such holder(s), grant or provide such more favorable registration rights to the
Investors. If the holders of a majority of the Registrable Securities fail to
send a timely Investor Notice, the Investors shall be deemed to have waived
their rights under this Section 13, but only with respect to the proposed
registration rights that are set forth in the Company Notice.

 

14.                               INTERPRETATION OF THIS AGREEMENT.

 

(a)                                 Terms Defined. As used in this Agreement,
the following terms have the respective meaning set forth below:

 

11

--------------------------------------------------------------------------------


 

“2013 Warrantholders” means the holders of the 2013 Warrants.

 

“2013 Warrants” means the warrants issued in connection with that certain Second
Amended and Restated Credit Agreement, dated June 17, 2013, by and among Kadmon
Pharmaceuticals, the Predecessor, Macquarie US Trading LLC and the lenders party
thereto from time to time.

 

“2015 Warrantholders” means the holders of the 2015 Warrants.

 

“2015 Warrants” means the warrants issued in connection with that certain Credit
Agreement, dated as of August 28, 2015, among Kadmon Pharmaceuticals, the
guarantors party thereto and Perceptive Credit Opportunities Fund, LP, PCOF
Partners Capital Fund, LP, and GoldenTree Credit Opportunities, LP, as the
lenders.

 

“2015 Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of August 28, 2015, by and among the Predecessor and the
holders from time to time of $114,760,000 aggregate original principal amount of
13.0% Second-Line Convertible PIK Notes issued by the Predecessor’s wholly owned
subsidiary, Kadmon Pharmaceuticals, LLC.

 

“2016 Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of [    ], 2016, by and among the Predecessor, Kadmon I,
LLC, acting on behalf of itself and the other members of the Predecessor, the
2013 Warrantholders and the 2015 Warrantholders.

 

“Agreement” is defined in the recitals.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed,
provided, that any reference to “days” (unless Business Days are specified)
shall mean calendar days.

 

“Common Stock” is defined in the recitals.

 

“Company Notice” is defined in Section 14.

 

“Demand Notice” is defined in Section 2(a).

 

“Demand Offering” is defined in Section 2(a).

 

“Effective Date” is defined in the introductory paragraph.

 

“Exchange Agreement” is defined in the recitals.

 

“End of Suspension Notice” is defined in Section 5(b).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Holders of Other Registrable Securities” shall mean the holders of registration
rights under the 2015 Registration Rights Agreement and the 2016 Registration
Rights

 

12

--------------------------------------------------------------------------------


 

Agreement.

 

“Investor” shall mean any Investor and their respective transferees of
Registrable Securities.

 

“Investor Notice” is defined in Section 13.

 

“Kadmon Pharmaceuticals” means Kadmon Pharmaceuticals, a wholly owned subsidiary
of the Company.

 

“Maximum Offering Size” shall have the meaning set forth in Section 2(e).

 

“Other Registrable Securities” means Common Stock registrable under the 2015
Registration Rights Agreement and the 2016 Registration Rights Agreement.

 

“Predecessor” means Kadmon Holdings, LLC, the predecessor to the Company.

 

“Preferred Stock” is defined in the recitals.

 

“Public Offering” means any sale or distribution to the public of Common Stock
of the Company by each of the Company, any Investor, their respective designees
or another holder of securities of the Company pursuant to an offering validly
registered under the Securities Act.

 

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement,
including the prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 

“Registrable Securities” shall mean (i) any shares of Common Stock acquired by
the Investors pursuant to the Exchange Agreement, (ii) any shares of Common
Stock acquired by the Investors upon a conversion of the shares of Preferred
Stock held by such Investor and (iii) any other securities of the Company (or
any successor or assign of the Company, whether by merger, consolidation, sale
of assets or otherwise) which may be issued or issuable with respect to, in
exchange for, or in substitution of, Registrable Securities referenced in the
foregoing clauses (i)-(ii) by reason of any dividend, distribution or Common
Stock split, combination of shares of Common Stock, merger, consolidation,
recapitalization, reclassification, reorganization, sale of assets or similar
transaction; provided, that a Registrable Security shall cease to be a
Registrable Security when it is registered under the Securities Act and disposed
of in accordance with the registration statement covering it.

 

“Registration Expenses” is defined in Section 6.

 

“Requesting Investors” shall have the meaning set forth in Section 2(a).

 

“Required Investors” shall mean, at any time of determination, Investors holding
a majority of the Common Stock (i) theretofore issued upon conversion of shares
of Preferred

 

13

--------------------------------------------------------------------------------


 

Stock (and constituting Registrable Securities at such time) or (ii) issuable
upon conversion of the shares of Preferred Stock then outstanding.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Shelf Registration Statement” means a “shelf” Registration Statement filed
under the Securities Act on Form S-3 providing for the registration of, and the
sale on a continuous or delayed basis by the Investors of all of the Registrable
Securities pursuant to Rule 415 and/or any similar rule that may be adopted by
the SEC, filed by the Company pursuant to Section 1 of this Agreement.

 

“Suspension Event” is defined in Section 5(b).

 

“Suspension Notice” is defined in Section 5(b).

 

“Suspension Period” is defined in Section 5(a).

 

“Underwriter” means, with respect to any Underwritten Offering, a securities
dealer who purchases any Registrable Securities as a principal in connection
with a distribution of such Registrable Securities and not as part of such
dealer’s market-making activities.

 

“Underwritten Offering” means a Public Offering in which an Underwriter,
placement agent or other intermediary participates in the distribution of
Registrable Securities.

 

“Underwritten Takedown” is defined in Section 1(c).

 

(b)                                 Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS OR PRINCIPLES THEREOF THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK. WITH RESPECT TO ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR BROUGHT
WITH RESPECT TO THIS AGREEMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY, EACH OF
THE PARTIES HERETO IRREVOCABLY (a) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE COUNTY OF NEW
YORK IN THE STATE OF NEW YORK; (b) WAIVES ANY OBJECTION IT MAY HAVE AT ANY TIME
TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT; (c) WAIVES
ANY CLAIM THAT SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND
(d) FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT
SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PART.

 

(c)                                  Section Headings. The headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part thereof.

 

14

--------------------------------------------------------------------------------

 

15.                               MISCELLANEOUS.

 

(a)                                 Notices.

 

(i)                                     All communications under this Agreement
shall be in writing and shall be delivered in accordance with Section 7.6 of the
Exchange Agreement.

 

(b)                                 Reproduction of Documents. This Agreement
and all documents relating thereto, including, without limitation, (i) consents,
waivers and modifications which may hereafter be executed, (ii) documents
received by each Investors pursuant hereto and (iii) financial statements,
certificates and other information previously or hereafter furnished to each
Investor, may be reproduced by each Investor by a photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and each
Investor may destroy any original document so reproduced. All parties hereto
agree and stipulate that any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
by each Investor in the regular course of business) and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

 

(c)                                  Successors and Assigns. The Agreement will
inure to the benefit of and be binding on the parties hereto and their
respective successors and permitted assigns. The Investors may assign their
rights and obligations hereunder to any transferee of their Registrable
Securities who enters into an agreement to be bound by the terms of this
Agreement in the form of the Joinder Agreement attached hereto as Exhibit A. By
delivering an executed Joinder Agreement, such additional persons shall be
deemed to be a party thereto and such Joinder Agreement shall be a part of this
Agreement.

 

(d)                                 Entire Agreement; Amendment and Waiver. This
Agreement constitutes the entire understanding of the parties hereto relating to
the subject matter hereof and supersede all prior understandings among such
parties. The Agreement may be amended, supplemented or otherwise modified only
by a written instrument executed by the Company and the Required Investors. No
waiver by any party of any of the provisions of the Agreement will be effective
unless explicitly set forth in writing and executed by the party so waiving.
Except as provided in the preceding sentence, no action taken pursuant to the
Agreement, including without limitation, any investigation by or on behalf of
any party, will be deemed to constitute a waiver by the party taking such action
of compliance with any covenants or agreements contained herein. The waiver by
any party hereto of a breach of any provision of the Agreement will not operate
or be construed as a waiver of any subsequent breach.

 

(e)                                  Severability. In the event that any part or
parts of this Agreement shall be held illegal or unenforceable by any court or
administrative body of competent jurisdiction, such determination shall not
affect the remaining provisions of this Agreement which shall remain in full
force and effect.

 

(f)                                   Third Parties. Except as otherwise set
forth herein, the Agreement does not create any rights, claims or benefits
inuring to any person that is not a party thereto nor create or establish any
third party beneficiary thereto.

 

15

--------------------------------------------------------------------------------


 

(g)                                  Specific Performance. Without limiting or
waiving in any respect any rights or remedies of the parties hereto under the
Agreement, each of the parties will be entitled to seek specific performance of
the obligations to be performed by the other in accordance with the provisions
of the Agreement. The Company and the Investors hereby declare that it is
impossible to measure in money the damages which will accrue to the parties
hereto by reason of the failure of any party to perform any of its obligations
under this Agreement. If any party hereto shall institute any action or
proceeding to enforce the provisions hereof, each of the Company and the
Investors hereby waives the claim or defense that the party instituting such
action or proceeding has an adequate remedy at law.

 

(h)                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall be considered one and the same agreement.

 

[The remainder of this page is intentionally blank - signatures on next page.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Registration Rights Agreement has been executed by the
parties as of the date first above written.

 

 

THE COMPANY

 

 

 

KADMON HOLDINGS, INC.

 

 

 

 

 

By:

Illegible

 

 

 

Name:

 

Title:

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

MACQUARIE BANK LIMITED

 

 

 

 

 

By:

/s/ Andrew Gates

 

Name: Andrew Gates

 

Title: Division Director

 

 

 

 

 

By:

/s/ Andrew Mitchell

 

Name: Andrew Mitchell

 

Title: Division Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SPCP GROUP, LLC

 

 

 

By:

/s/ Michael A. Gatto

 

Name: Michael A. Gatto

 

Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SAN BERNARDINO COUNTY EMPLOYEES RETIREMENT ASSOCIATION

 

 

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

By:

/s/ Karen Weber

 

Name: Karen Weber

 

Title: Director - Bank Debt

 

 

 

 

 

GOLDENTREE 2004 TRUST

 

 

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

By:

/s/ Karen Weber

 

Name: Karen Weber

 

Title: Director - Bank Debt

 

 

 

 

 

GT NM, L.P.

 

 

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

By:

/s/ Karen Weber

 

Name: Karen Weber

 

Title: Director - Bank Debt

 

 

 

 

 

GN3 SIP LIMITED

 

 

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

By:

/s/ Karen Weber

 

Name: Karen Weber

 

Title: Director - Bank Debt

 

 

 

 

 

STELLAR PERFORMER GLOBAL SERIES:

SERIES G — GLOBAL CREDIT

 

 

 

By: GoldenTree Asset Management, LP

 

 

 

 

 

By:

/s/ Karen Weber

 

Name: Karen Weber

 

Title: Director - Bank Debt

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDENTREE INSURANCE FUND SERIES

 

INTERESTS OF THE SALI MULTI-SERIES

 

FUND, LP

 

 

 

By:

GoldenTree Asset Management, LP

 

 

 

By:

/s/ Karen Weber

 

Name:

Karen Weber

 

Title:

Director - Bank Debt

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER AGREEMENT

 

By executing this JOINDER AGREEMENT, the undersigned hereby agrees to become a
party to the Registration Rights Agreement dated as of [        ], 2016, by and
among Kadmon Holdings, Inc., a Delaware corporation, and the Investors (as
defined therein) signatory thereto, and that he/she/it will have all the rights
and obligations of an Investor provided under such Registration Rights
Agreement.

 

Dated:

 

 

 

 

 

 

 

 

[NAME]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Email:

 

 

 

 

 

Facsimile No.:

 

--------------------------------------------------------------------------------
